UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

CHRISTOPHER and DARLEEN
LIVECCHI,

Plaintiffs,
Case No. 1:18-cv-333

Vv.

OTIS ELEVATOR COMPANY,

Defendants.
ORDER ON DEFENDANT’S MOTION FOR IME and
PLAINTIFF’S MOTION FOR PROTECTIVE ORDER AND TO AMEND SCHEDULE
(Docs. 21, 22)

On January 14, 2020, the court held a hearing on the above-referenced motions.

The court GRANTS defendant’s motion for an independent medical exam to be
conducted by Dr. Moreland and DENIES plaintiffs motion for a protective order. Dr. Moreland
is a licensed physician in active practice. The issues raised by plaintiff go primarily to credibility
and cross-examination. They are not sufficient to disqualify him from conducting an IME. This
order is subject to counsel’s agreement to submit a proposed hourly rate to govern the cost of
depositions by both side’s physicians. The court will not order payment of a flat rate which does
not reflect the actual time spent at deposition and related activities such as travel or reasonable
preparation.

The court revises the pre-trial schedule:

Liability
Two fact witnesses related to the plaintiff shall be deposed by April 1, 2020.

The parties shall conduct a joint inspection of the elevator not later than April 1, 2020.

 
Plaintiff's expert report shall be disclosed by May 1, 2020. Defendant’s expert report
shall be disclosed by June 1, 2020. Depositions of experts shall be complete by September 1,
2020.
Damages

Dr. Moreland’s exam shall be complete by May 1. The defense rehabilitation
specialist’s exam shall be complete by June 1, 2020. IME reports shall be disclosed by July 1,
2010. Depositions shall be complete by September 1, 2020.
Summary Judgment |

Any dispositive motion shall be filed by October 1, 2020. Usual response times apply.
Trial readiness

The case shall be trial ready on September 1, 2020, or 60 days after the court rules on any
dispositive motion, whichever comes last.

Dated at Rutland, in the District of Vermont, this 14" day of January, 2020.

Geoffrey W. Crawford
U. S. District Court Judge

 
